OPINION OF THE COURT
MURRAY GOLDMAN, Circuit Judge.
This is a petition for a writ of certiorari to review an order of the trial court denying transfer of a counterclaim to the circuit court. We have jurisdiction. State of Florida ex rel Attias v Blanton, 195 So.2d 870 (Fla. 3d DCA 1967).
*60A complaint was filed in the County Court seeking recovery of $1,044.63. Petitioners filed an answer and counterclaim seeking damages in excess of $5,000.00. In compliance with Administrative Order 89-35, Petitioners further tendeed the required filing fee.
The trial judge, sua sponte, issued a notice of hearing providing that “This case has been set for hearing on Motion to Transfer.” At the hearing, the trial judge entered an order denying the transfer.
Administrative Order 89-35 provides in pertinent part that “Counterclaims that exceed (ed the) jurisdiction of the County Court at the time of filing shall be transferred to the Circuit Court.”
Transfer is automatic. It is a ministerial act to be performed by the Clerk since the trial court loses jurisdiction over the cause when the counterclaim, properly filed, exceeds $5,000.00. Accordingly, the trial court exceeded its jurisdiction in entering the order complained of.
The petition for writ of certiorari is granted and the order denying transfer is quashed. The clerk of the County Court is ordered to transfer this cause to the Circuit Court in compliance with Administrative Order 89-35.
Respondent’s motion for attorney’s fees is denied.